Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  DETAILED ACTION 
This is in response to the communication filed on 08/30/2019. Claims 1-20 are pending in the application.  Claims 1, 11 and 15 are independent. Claims 1-20 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recognition unit configured for extracting”; “an authentication unit configured for: comparing”, “a motion processing unit configured for … notifying”,  “a user-specific target operation presentation unit configured for presenting”, “a biometric recognition unit configured for extracting”; “a motion recognition unit configured for extracting”; “an environment recognition unit configured for extracting”; “a motion guiding unit configured for notifying”; and “a motion recommending unit configured for recommending”   in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0369636 A1 (hereinafter  NISHIYAMA et al) in view of  US 2020/0307514 A1 (hereinafter Yamane et al)
Regarding claims 1 and 11, NISHIYAMA et al teaches  a user authentication device/ method comprising:
a recognition unit  (note para. [0036]: camera; para. [0080], [0091]: acquisition unit) configured for extracting biometric information and motion information of a user and environment information including vehicle and user status to obtain at least one of biometric data, motion data, or environment data (note para. [0044], [0061], [0066], [0091]);
an authentication unit (note para. [0061]: object determination unit) configured for:
comparing at least one of the obtained biometric data or motion data with previously stored loader data (note para. [0061]);
verifying biometric authentication and/or motion authentication based on the comparison result (note para. [0061]); and
performing user authentication based on the verification result (note para. [0061]);
a motion processing unit (note para. [0044], [0067]: control content decision unit) configured for, when the biometric authentication is successful and a pre-registered motion corresponding to the successful biometric authentication is present, notifying the pre-registered motion to the user (note para. [0067], [0069], [0089], [0139]); and
a user-specific 
NISHIYAMA et al  fails to teach expressly  presenting, to the user, a pre-stored user-specific target operation based on the user authentication result.
However, Yamane et al teaches presenting, to the user, a pre-stored user-specific target operation based on the user authentication result (note para. [0053], [0064], [0106]: recommended lane/ target speed)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  device to further include the features of presenting, to the user, a pre-stored user-specific target operation based on the user authentication result in order to provide users with an efficient and suitable mechanism for  informing users regarding recommended/ target vehicle speed/ acceleration data based on personal/ authentication information (note Yamane et al, para. [0053], [0064])
Regarding claim 2, NISHIYAMA et al teaches   the user authentication device of claim 1, wherein the recognition unit includes: 
a biometric recognition unit  (note para. [0061]: object determination unit; also para. [0080]: acquisition unit) configured for extracting the biometric information of the user to obtain the biometric data (note para. [0061], [0072], [0080]); 
a motion recognition unit (note para. [0044], [0067]: control content decision unit) configured for extracting the motion information of the user to obtain the motion data (note para. [0067], [0069], [0089], [0139]); and 
an environment recognition unit (note para. [0066]: decision unit; also para. [0080], [0091]: acquisition unit) configured for extracting environment information around the user to obtain the environment data (note para. [0066], [0081], [0091], [0158])
Regarding claims 3 and 12, NISHIYAMA et al teaches    the user authentication device/ method, wherein the motion processing unit is further configured for: 
at least one of: 
a motion selectable based on the environmental data before and after the biometric authentication; a motion having a highest use frequency by the user; or a motion easily recognizable by the recognition unit (note para.  [0047], [0067], [0089], [0139]: in certain embodiments, deciding and controlling vehicle speed based on environmental factors rather than authentication information)
NISHIYAMA et al fails to teach expressly when the pre-registered motion corresponding to the successful biometric authentication is absent, informing the user of a specific motion.
However,  Yamane et al teaches when the pre-registered motion corresponding to the successful biometric authentication is absent, informing the user of a specific motion (note para. [0053], [0064]: recommended lane/ target speed)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  device to further include the features of when the pre-registered motion corresponding to the successful biometric authentication is absent, informing the user of a specific motion in order to provide users with an efficient mechanism for  controlling vehicle speed/ acceleration based on personal/ authentication information (note Yamane et al, para. [0053], [0064])
Regarding claim 4, NISHIYAMA et al teaches    the user authentication device of claim 1, wherein the authentication unit includes: 
a biometric authentication unit  (note para. [0061]: object determination unit; also para. [0080]: acquisition unit) configured for verifying biometric authentication by comparing the acquired biometric data with previously stored biometric loader data (note para. [0061], [0072], [0080]); 
a motion authentication unit  (note para. [0044], [0067]: control content decision unit) configured for verifying motion authentication by comparing the acquired motion data with previously stored motion loader data (note para. [0067], [0069], [0089], [0139])
NISHIYAMA et al fails to teach expressly a registered motion verifying unit configured for checking, when the motion data is not obtained, whether the pre-registered motion corresponding to the successful biometric authentication is present.
However, Yamane et al teaches a registered motion verifying unit configured for checking, when the motion data is not obtained, whether the pre-registered motion corresponding to the successful biometric authentication is present (note para. [0053], [0064], [0106]: recommended lane / target speed; see also claim 1 in Yamane et al: recognized a predetermined motion of a user when the vehicle  travels according to control of the driving controller)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  device to further include the features of checking, when the motion data is not obtained, whether the pre-registered motion corresponding to the successful biometric authentication is present in order to provide users with an efficient mechanism for  controlling vehicle speed/ acceleration based on personal/ authentication information (note Yamane et al, para. [0053], [0064])
Regarding claim 5, it is rejected applying as same motivation and rationale applied above rejecting claim 4, furthermore, teaches    Yamane et al the user authentication device wherein when there is no pre-registered motion corresponding to the successful biometric authentication, the authentication unit is configured to authenticate the user only based on the biometric authentication result from the biometric authentication unit (note para. [0046], [0072]: face/ biometric authentication; see also claim 1 in Yamane et al: recognized a predetermined motion)
Regarding claim 6, it is rejected applying as same motivation and rationale applied above rejecting claim 4, furthermore, teaches    Yamane et al teaches    the user authentication device wherein when there is the pre-registered motion corresponding to the successful biometric authentication, the authentication unit is further configured to wait for a predefined time until the pre-registered motion is input thereto (note para. [0046], [0072]: face/ biometric authentication; see also para. [0053], [0092]: determining target speed in predetermined time/ interval)
Regarding claims 7 and 13, Yamane et al teaches   the user authentication device/ method, wherein the motion processing unit includes: 
a motion guiding unit  (note para. [0064]: controller) configured for notifying a motion information guide to the user to input the pre-registered motion or a specific motion (note para. [0063]- [0064], [0106]: recommending/ guiding appropriate motion/ speed); and 
a motion recommending unit (note para. [0053]: action plan generator) configured for recommending, to the user, a registered motion or a specific motion based on the obtained environment data (note para. [0053], [0064], [0106]: recommended lane/ target speed)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  device to further include the features of  recommending to the user, a registered motion or a specific motion based on the obtained environment data in order to provide users with an efficient mechanism for  controlling vehicle speed/ acceleration based on personal/ authentication information (note Yamane et al, para. [0053], [0064])
Regarding claim 8, it is rejected applying as same motivation and rationale applied above rejecting claim 7, furthermore, teaches    NISHIYAMA et al teaches   the user authentication device wherein the motion recommending unit is further configured for recommending, to the user, at least one of:  a motion selectable based on the environmental data;  a motion having a highest use frequency by the user under the environmental data; or  a motion easily recognizable by a motion recognition unit (note para.  [0047], [0067], [0089], [0139]: in certain embodiments, deciding and controlling vehicle speed based on environmental factors rather than authentication information)
Regarding claim 9, NISHIYAMA et al teaches    the user authentication device of claim 1, wherein the authentication unit is further configured to perform the biometric authentication (note para. [0061]) and the motion authentication sequentially (note para. [0067], [0069], [0139])
Regarding claim 10, Yamane et al teaches    the user authentication device of claim 1, wherein the authentication unit is further configured to perform the biometric authentication and the motion authentication in a parallel manner (note para. [0053], [0073], [0092]: continuing determination of speed in predetermined time/ intervals)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  device to further include the features of  performing the biometric authentication and the motion authentication in a parallel manner in order to provide users with an improved mechanism for  dynamically authenticating and controlling vehicle speed/ acceleration (note Yamane et al, note para.  [0073], [0092])
Regarding claim 14, NISHIYAMA et al teaches     the user authentication method of claim 13, wherein recommending, by the motion recommending unit, to the user, the registered motion or the specific motion based on the obtained environment data includes: 
at least one of: 
a motion selectable based on the environmental data; a motion having a highest use frequency by the user under the environmental data; or a motion easily recognizable by a motion recognition unit (note para.  [0047], [0067], [0089], [0139]: in certain embodiments, deciding and controlling vehicle speed based on environmental factors rather than authentication information)
NISHIYAMA et al fails to teach expressly recommending, by the motion recommending unit, to the user, at least one of a selected motion.
However,  Yamane et al teaches recommending, by the motion recommending unit, to the user, at least one of a selected motion (note para. [0053], [0064]: recommended lane/ target speed)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  method to further include the features of recommending, by the motion recommending unit, to the user, at least one of a selected motion in order to provide users with an efficient mechanism for  controlling vehicle speed/ acceleration based on personal/ authentication information (note Yamane et al, para. [0053], [0064])
Regarding claim 15, NISHIYAMA et al teaches    a user authentication method comprising:
 acquiring biometric data from biometric information extracted from a biometric recognition unit (note para. [0036]: camera; para. [0080], [0091]: acquisition unit); 
verifying, by a biometric authentication unit, biometric authentication by comparing the biometric data with previously stored biometric loader data (note para. [0061]); 


when, the verification result, there is a registered motion corresponding to the biometric authentication, extracting, by a motion recognition unit, motion information to obtain motion data (note para. [0044], [0067]: control content decision unit); 
verifying, by a motion authentication unit, motion authentication by comparing the acquired motion data with previously stored motion loader data (note para. [0061]); and 
providing a user with a user-specific 
NISHIYAMA et al  fails to teach expressly verifying, by a registered motion verifying unit, whether there is a registered motion corresponding to a successful biometric authentication; when, upon the verification result, there is no registered motion corresponding to the biometric authentication, providing a user with a user-specific target operation corresponding to the biometric authentication; and  providing a user with a user-specific target operation corresponding to the successfully verified motion authentication.
However, Yamane et al teaches verifying, by a registered motion verifying unit, whether there is a registered motion corresponding to a successful biometric authentication (note para. [0021]: predetermined motion; and para. [0053], [0064], [0106]); when, upon the verification result, there is no registered motion corresponding to the biometric authentication, providing a user with a user-specific target operation corresponding to the biometric authentication (note para. [0053], [0064], [0106]: see also claim 1 in Yamane et al: recognized a predetermined motion of a user when the vehicle travels according to control of the driving controller); providing a user with a user-specific target operation corresponding to the successfully verified motion authentication (note para. [0053], [0064], [0106]: recommended lane/ target speed)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  device to further include the features of when, upon the verification result, there is no registered motion corresponding to the biometric authentication, providing a user with a user-specific target operation corresponding to the biometric authentication; and providing a user with a user-specific target operation corresponding to the successfully verified motion authentication in order to provide users with an efficient and suitable mechanism for  informing users regarding recommended/ target vehicle speed/ acceleration data based on personal/ authentication information (note Yamane et al, para. [0053], [0064])
Regarding claim 16, Yamane et al teaches     the user authentication method of claim 15, wherein extracting the motion information to obtain the motion data includes: when the motion data is not acquired after a predefined time has lapsed, providing the user with a user-specific target operation corresponding to the successful biometric authentication (note para. [0053], [0073], [0092]: continuing determination of speed in predetermined time/ intervals)
Regarding claim 17, Yamane et al teaches     the user authentication method of claim 16, wherein verifying the motion authentication includes:  when the motion data is not obtained or when the obtained motion data is not a registered motion, providing, by a motion processing unit, motion performance guide information to the user to perform a registered motion (note para. [0063]- [0064], [0106]: recommending/ guiding appropriate motion/ speed)
Regarding claim 18, NISHIYAMA et al teaches      the user authentication method of claim 15, wherein the method further includes: 
at least one of: a motion selectable based on the environmental data before and after the biometric authentication;  a motion having a highest use frequency by the user; or a motion easily recognizable by the recognition unit (note para.  [0047], [0067], [0089], [0139]: in certain embodiments, deciding and controlling vehicle speed based on environmental factors rather than authentication information)
NISHIYAMA et al fails to teach expressly when the pre-registered motion corresponding to the successful biometric authentication is absent, informing the user of a specific motion.
However,  Yamane et al teaches when the pre-registered motion corresponding to the successful biometric authentication is absent, informing the user of a specific motion (note para. [0053], [0064]: recommended lane/ target speed)
Yamane et al and NISHIYAMA et al are analogous art because they are from the same field of endeavor of managing and controlling vehicle operations based on user/ authentication information. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify NISHIYAMA et al  device to further include the features of when the pre-registered motion corresponding to the successful biometric authentication is absent, informing the user of a specific motion in order to provide users with an efficient mechanism for  controlling vehicle speed/ acceleration based on personal/ authentication information (note Yamane et al, para. [0053], [0064])
Regarding claim 19, it is rejected applying as same motivation and rationale applied above rejecting claim 14, furthermore, Yamane et al, teaches     the user authentication method wherein the method further includes: 
after providing the motion performance guide information, waiting for a predetermined time until motion data is acquired; when no motion data is acquired after the predetermined time has lapsed (note para. [0053], [0073]), determining, by an authentication unit, that the user does not perform separate motion authentication (note para. [0053], [0073], [0092]: continuing determination of speed in predetermined time/ intervals); and 
providing the user with a user-specific target operation corresponding to the successful biometric authentication (note para. [0063]- [0064], [0106]: recommending/ guiding appropriate motion/ speed)
Regarding claim 20, it is rejected applying as same motivation and rationale applied above rejecting claim 18, furthermore, Yamane et al, teaches     the user authentication method wherein the method further includes recommending, by a motion recommending unit, to the user, a registered motion or a specific motion (note para. [0021], [0063]- [0064], [0106]: recommending/ guiding appropriate motion/ speed; predetermined motion), 
wherein recommending the motion includes: 
generating, as learned data, an execution frequency of a motion by the user based on at least one of a vehicle position, a current time, a current weather, a vehicle driving state, and a self-driving state (note para. [0042], [0053], [0092]: determining target speed in predetermined time/ interval, a current position etc.); 
extracting a most frequently executed motion from the generated learned data under a current condition of user or vehicle (note para. [0044], [0061], [0066], [0091]); and 
recommend a motion most relevant (note para. [0067], [0069], [0139]) to the successful biometric authentication (note para. [0061]) 

                Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494